            Case 4:20-cr-00582 Document 1 Filed on 11/10/20 in TXSD Page 1 of 4
                                                                                      United States Courts
           Sealed                                                                   Southern District of Texas
Public and unofficial staff access                                                         &/>ED
     to this instrument are
   prohibited by court order       UNITED STATES DISTRICT COURT                        November 10, 2020
                                    SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk of Court
                                        HOUSTON DIVISION


      UNITED STATES OF AMERICA                         §
                                                       §
      v.                                               §         Criminal No.   4:20-cr-582
                                                       §
      HECTOR AARON RUIZ                                §         UNDER SEAL



                                                  INDICTMENT

      THE GRAND JURY CHARGES:


                                              COUNT ONE
                                Deprivation of Rights Under Color of Law
                                            (18 U.S.C. § 242)

             On or about November 16, 2019, in the Southern District of Texas and within the

      jurisdiction of the Court, the Defendant,

                                         HECTOR AARON RUIZ,

      while acting under color of law as an officer with the Arcola Police Department, engaged in a

      sexual act with Victim #1 without her consent, thereby willfully depriving Victim #1 of liberty

      without due process of law, which includes the right to bodily integrity, a right secured and

      protected by the Constitution and the laws of the United States. This act included aggravated

      sexual abuse and kidnapping.

             In violation of 18 U.S.C. § 242.



                                             COUNT TWO
              Destruction, Alteration, or Falsification of Records in Federal Investigations
                                           (18 U.S.C. § 1519)

             On or about November 16, 2019, in the Southern District of Texas and within the

                                                   Page 1 of 4
      Case 4:20-cr-00582 Document 1 Filed on 11/10/20 in TXSD Page 2 of 4



jurisdiction of the Court, the Defendant,

                                   HECTOR AARON RUIZ,

knowingly concealed, covered up, falsified, and made false entries in a record and document,

specifically dashboard camera recordings and body microphone recordings, with the intent to

impede, obstruct, and influence the investigation and proper administration of a matter within the

jurisdiction of the Federal Bureau of Investigation, an agency of the United States.

       In violation of 18 U.S.C. § 1519.


                                    COUNT THREE
                     Carry and Use of a Firearm in a Crime of Violence
                                (18 U.S.C. § 924(c)(1)(A))

       On or about November 16, 2019, in the Southern District of Texas and within the

jurisdiction of the Court, the Defendant,

                                   HECTOR AARON RUIZ,

did knowingly carry and use a firearm, that is, a Glock 17, 9mm, serial number BDKY848, during

and in relation to, and did knowingly possess that firearm in furtherance of, a crime of violence

for which he may be prosecuted in a court of the United States, that is, the deprivation of rights

under color of law as charged in Count One of this Indictment, in violation of 18 U.S.C. § 242.

       All in violation of 18 U.S.C. § 924(c)(1)(A).


                                       COUNT FOUR
                          Deprivation of Rights Under Color of Law
                                      (18 U.S.C. § 242)

       On or about August 11, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, the Defendant,

                                   HECTOR AARON RUIZ,
       Case 4:20-cr-00582 Document 1 Filed on 11/10/20 in TXSD Page 3 of 4



while acting under color of law as an officer with the Arcola Police Department, engaged in a

sexual act with Victim #2 without her consent, thereby willfully depriving Victim #2 of liberty

without due process of law, which includes the right to bodily integrity, a right secured and

protected by the Constitution and the laws of the United States. This act resulted in bodily injury

and included aggravated sexual abuse and kidnapping.

       In violation of 18 U.S.C. § 242.



                                       COUNT FIVE
                      Carry and Use of a Firearm in a Crime of Violence
                                 (18 U.S.C. § 924(c)(1)(A))

       On or about August 11, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, the Defendant,

                                   HECTOR AARON RUIZ,

did knowingly carry and use a firearm, that is, a Glock 17, 9mm, serial number BDKY848, during

and in relation to, and did knowingly possess that firearm in furtherance of, a crime of violence

for which he may be prosecuted in a court of the United States, that is, the deprivation of rights

under color of law as charged in Count Four of this Indictment, in violation of 18 U.S.C. § 242.

       All in violation of 18 U.S.C. § 924(c)(1)(A).



                                    NOTICE OF FORFEITURE
                            (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

       Pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States

Code, Section 2461(c), the United States of America hereby gives notice that upon conviction of

Count Three or Count Five, all firearms and ammunition involved in, or used in any knowing

violation of section 924, is subject to forfeiture to the United States, including but not limited to
       Case 4:20-cr-00582 Document 1 Filed on 11/10/20 in TXSD Page 4 of 4



the following:

                             a Glock 17, 9mm, serial number BDKY848.



                                             A TRUE BILL

                                              Original signature of file
                                             ________________________________
                                             GRAND JURY FOREPERSON

RYAN K. PATRICK
United States
     d Sta
        taates Attorney

By: ______________________
       _ _ __
       __
       _____ _ _____
                  _ ___
                  ____
                     _ ___
                        _ ____
                        ___ _____
                              _____
                               _ ____
SHARAD S. KHANDELWAL
SEBASTIAN EDWARDS
Assistant United States Attorneys
713-567-9000
